Citation Nr: 9905437	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1984.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an April 1996 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
total rating based on individual unemployability (IU) due to 
her service-connected disabilities.  In October 1996, the 
veteran testified at a personal hearing before the Hearing 
Officer at the local VARO, and in September 1998, she 
testified at a personal hearing before the undersigned, 
sitting in Washington, DC.  During the course of this 
hearing, her accredited representative submitted additional 
evidence, with a waiver of initial RO consideration, pursuant 
to the strictures of 38 C.F.R. § 20.1304 (1998).


REMAND

Review of the evidentiary record indicates that the veteran 
has established service connection for paranoid 
schizophrenia, currently evaluated as 50 percent disabling, 
chondromalacia of the right patella, currently evaluated as 
10 percent disabling, and chondromalacia of the left patella, 
currently evaluated as 10 percent disabling.  The combined 
rating is 60 percent.  According to the veteran's application 
for unemployability benefits, received in July 1995, she has 
a four-year college degree and last worked full-time in 1995.

The Board observes that the veteran is seeking entitlement to 
a total rating based on individual unemployability by reason 
of service-connected disabilities.  The veteran alleges that 
she has been unable to maintain any type of gainful 
employment since 1995 due to her chronic paranoid 
schizophrenia and bilateral patellar disorders.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with her education and 
occupational experience, by reason of her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1997).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board notes that the requirement to assist the veteran in 
obtaining available records includes obtaining records 
relating to the Social Security Administration's (SSA) 
determination that a veteran is disabled.  The record in this 
case reveals that the veteran is in receipt of Social 
Security Disability Benefits.  There are some records 
pertaining to her SSA claim in the file but it is unclear 
whether or not all such records have been obtained.  The 
Court has stated that, although the SSA's decision regarding 
the appellant's unemployability is not controlling for VA 
determinations, it is pertinent.  Collier v. Derwinski, 1 
Vet. App. 413 (1991).  Therefore, the Board has a duty to 
obtain the SSA records.

In addition, the Board notes that the veteran's service-
connected disabilities include a chronic mental disorder.  As 
noted above, the veteran filed her claim for IU in July 1995, 
and the RO denied the claim in April 1996.  Thereafter, the 
VA Schedule for Rating Disabilities pertaining to Mental 
Disorders was amended, and it is unclear as to whether or not 
the RO has considered the disability in light of the 'new' 
version of the regulations.  In any event, while the VA 
psychiatric examiner in December 1996 remarked that the 
veteran would be unable to be gainfully employed, the 
examiner in September 1997 assigned a Global Assessment of 
Functioning (GAF) Score of 50 to 60, indicating only moderate 
to serious industrial impairment.  These conclusions appear 
to be conflicting, and further examination is needed.  

It is also noted that the claims folder suggests that there 
is a VA Vocational Rehabilitation folder or folders.  VA's 
duty to assist includes the duty to obtain any records 
germane to her ability to participation in such a program.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the SSA to 
furnish a copy of the administrative 
decision(s) granting the veteran 
disability benefits and continuing such 
benefits, as well as any supporting 
documentation, to include all medical 
examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims 
file.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for her service-connected 
disabilities and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The RO should obtain and associate 
with the claims folder any and all VA 
Vocational Rehabilitation folders 
pertaining to the veteran.

4.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the RO must schedule the 
veteran for examination by an appropriate 
VA orthopedic specialist in order to 
determine the nature and extent of her 
service-connected chondromalacia of the 
patellae.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
specialist prior to his or her 
examination of the veteran.  X-rays, 
laboratory test, range of motion studies 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  The specialist must 
objective clinical findings concerning 
the severity of the veteran's service-
connected patellae disorders, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The specialist must also 
comment on the effect that the veteran's 
patellae disorders on her ordinary 
activity, as well as her ability to 
procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

5.  The RO should also schedule the 
veteran for a comprehensive psychiatric 
examination by a VA psychiatrist.  The 
veteran's claims folder should be made 
available to and independently reviewed 
by this specialist prior to the requested 
study.  All indicated tests or studies 
should be conducted.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present, and the examiner should describe 
how the symptoms of the service-connected 
psychiatric disorder affect her social 
and industrial capacity.  The examiner 
must then assign a GAF Score for the 
paranoid schizophrenia, to the exclusion 
of other disabilities, including age, 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

6.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports. If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's individual unemployability 
claim.

8.  If this determination remains 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and her representative should be 
afforded the opportunity to respond 
thereto.

While this case is in remand status, the appellant and her 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


